Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 12/21/2020 has been entered. Claims 1-16 are still pending in this Office action.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Regarding claim 1, in line 6, “the control information message” has been changed to -- the control message --. The amendment is to correct the claimed feature “the control information message”, which currently lacks of antecedent basis; in line 7, “CQI table” has been changed to -- channel quality indicator (CQI) table --.

Regarding claim 3, in line 2, “MCS table” has been changed to -- modulation and coding scheme (MCS) table --.

Regarding claim 7, in line 7, “the control information message” has been changed to -- the control message --. The amendment is to correct the claimed feature “the control information message”, which currently lacks of antecedent basis; in line 8, “CQI table” has been changed to -- channel quality indicator (CQI) table --.

Regarding claim 9, in line 2, “MCS table” has been changed to -- modulation and coding scheme (MCS) table --.

Regarding claim 13, in line 7, “the control information message” has been changed to -- the control message --. The amendment is to correct the claimed feature “the control information message”, which currently lacks of antecedent basis; in line 8, “CQI table” has been changed to -- channel quality indicator (CQI) table --.

Regarding claim 15, in line 2, “MCS table” has been changed to -- modulation and coding scheme (MCS) table --.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 12/21/2020, with respect to claims 1-16 have been fully considered and are persuasive. The rejection of claims 1-16 has been withdrawn after independent claims 1, 7 and 13 were amended.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 7 and 13, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “the control message comprising information one of indicating a table of the set of alternative tables to be used and configuring a CQI table for a measurement subframe set, the one of the indicating the table of the set of alternative tables and the configuring the CQI table being based on whether the measurement subframe set is configured for a transmission mode”. The closest prior art of record, Nimbalker et al. U.S. Patent Application Publication No. US 2014/0313985 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KHANH C. TRAN
Examiner
Art Unit 2631




/KHANH C TRAN/Primary Examiner, Art Unit 2631